COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00107-CV


ROBERT SEIDL                                                       APPELLANT

                                         V.

KARLA SEIDL                                                         APPELLEE


                                     ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 14-07273-431

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      Appellant filed a timely notice of appeal from the trial court’s March 23,

2015 “Agreed Final Decree of Divorce.” The trial court subsequently granted

appellant's motion for new trial on April 17, 2015, while it still had plenary

jurisdiction over the case. See Tex. R. Civ. P. 329b(e).



      1
       See Tex. R. App. P. 47.4.
      On April 23, 2015, we informed the parties that it appeared the trial court’s

granting of the motion for new trial rendered this appeal moot and that the appeal

would be dismissed as moot unless, on or before May 4, 2015, any party desiring

to continue the appeal filed a response showing grounds for continuing the

appeal. Neither party filed a response.

       Accordingly, on this court’s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: May 21, 2015




                                          2